DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Species I-A, and Species I-A-I in the reply filed on 07/21/2022 is acknowledged.  The traversal is on the ground(s) that that all pending species should be examined together because there would be no undue search burden on the examiner to examine the claim specific to all the claimed species.  This is partially found persuasive.  The examiner agrees that the examination of the two species recited in claims 1-15 would not place an undue search burden on the examiner.  However, the examiner maintains the restriction of the non-elected species of claims 16-20.  These claims are directed to a method of manufacturing the preforms of the planet carrier by cutting the preforms from a sheet material.  This method is materially distinct from the two other recited species that require the planet carrier preforms to be formed by additive manufacturing methods.
The requirement deemed partially proper, as addressed above, and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cintula (DE 102016219949 A1).
NOTE:  All references to lines and paragraphs below are in regards to the provided English translation of Cintula.
Claim 1:  Cintula discloses a method of manufacturing a planet carrier (3 of Figure 1a; Para [0026] of a gearbox, the method including the steps of:
a) manufacturing a plurality of preforms (as depicted in Figure 1d), each preform comprising a base portion, a first end portion located at and connected to a first end of the base portion, a second end portion located at and connected to a second end of the base portion, a first side portion located at and connected to a first side of the base portion, a second side portion located at and connected to a second side of the base portion and a top portion (see annotated copy of Figure 1d of Cintula below), 
b) folding the first end portion, the second end portion, the first side portion, the second side portion relative to the base portion and folding the top portion and securing the adjacent edges of the first end portion, the second end portion, the first side portion, the second side portion and the top portion of each preform together to form a box support structure (as depicted in Figures 1a and 2, Para [0041]), 
c) manufacturing a first ring and a second ring (1,2 of Figure 1a, Para [0026]-[0027)], and 
d) for each box support structure, securing the first end portion to the first ring and securing the second end portion to the second ring (welds depicted in Figure 1a, Para [0035] and [0044]).

    PNG
    media_image1.png
    417
    547
    media_image1.png
    Greyscale

Annotated Copy of Figure 1d of Cintula
Claim 2:  Cintula further discloses that each preform is a planar preform in which the base portion, the first end portion, the second end portion, the first side portion, the second side portion and the top portion are arranged in a plane (as depicted in Figures 1d and 2, Para [0037]-[0038])).
Claim 3:  Cintula further discloses that the top portion is connected to the first side portion (see annotated copy of Figure 1d of Cintula above, each top portion is connected to a side portion).
Claim 4:  Cintula further discloses that forming at least one aperture through the first end portion and forming at least one aperture (see annotated copy of Figure 1d of Cintula above, each end portion has an aperture formed therethrough.  Para [0028]).
Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726